— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered October 19, 1984, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
*848Ordered that the judgment is affirmed.
The defendant’s allegation that his guilt was not proven beyond a reasonable doubt is without merit. The defendant’s conviction was largely the result of the eyewitness testimony of the two complainants. After viewing the evidence in a light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Accordingly, the evidence was legally sufficient.
The question of identification by an eyewitness is a matter of credibility for the jury (People v Gruttola, 43 NY2d 116) and its determination is to be accorded great weight on appeal. Upon the exercise of our factual review power, we find that the defendant’s guilt was proven beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Rubin, Eiber and Sullivan, JJ., concur.